

CASCADE BANCORP
 
REGISTRATION RIGHTS AGREEMENT

 
 

--------------------------------------------------------------------------------

 


Table of Contents



 
Page
SECTION 1 DEFINITIONS
1
                1.1            Certain Definitions
1
SECTION 2 REGISTRATION
3
2.1
Registration
3
2.2
Expenses of Registration
5
2.3
Obligations of the Company
5
2.4
Suspension of Sales
8
2.5
Termination of Registration Rights
8
2.6
Free Writing Prospectuses
9
2.7
Indemnification.
9
2.8
Assignment of Registration Rights
10
2.9
Holdback
10
2.10
Rule 144; Rule 144A Reporting
10
2.11
Forfeiture
11
SECTION 3 MISCELLANEOUS
11
3.1
Governing Law
11
3.2
Waiver of Jury Trial
11
3.3
Successors and Assigns
11
3.4
Entire Agreement; Amendment; Waiver
11
3.5
Additional Parties
12
3.6
Notices, Etc
12
3.7
Delays or Omissions
12
3.8
Rights; Separability
12
3.9
Information Confidential
12
3.10
Expenses
13
3.11
Legend on Certificates
13
3.12
Captions
13
3.13
Counterparts; Facsimile
13

 
 
-i-

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 20th day of April, 2011 by and among Cascade Bancorp, an Oregon
corporation (the “Company”), and the persons identified on the signature pages
hereof (the “Shareholders”).
 
Recitals
 
WHEREAS, the Shareholders have entered into separate Securities Purchase
Agreements with the Company (collectively, the “Securities Purchase
Agreements”), pursuant to which each Shareholder has purchased shares of common
stock of the Company (the “Common Stock”); and
 
WHEREAS, as a condition to the closing of the Shareholders’ acquisition of the
Common Stock pursuant to the Securities Purchase Agreements, the Shareholders
and the Company have agreed to enter into this Registration Rights Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, all parties hereto agree as follows:
 
SECTION 1


DEFINITIONS
 
1.1           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise or
for purposes of the Bank Holding Company Act of 1956, as amended or the Change
in Bank Control Act of 1978, as amended.
 
“Holder” means any Shareholder and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 2.8 hereof.
 
“Holders’ Counsel” means one counsel for the selling Holders chosen by Holders
representing a majority interest in the Registrable Securities being registered.

 
-1-

--------------------------------------------------------------------------------

 

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing (a) a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (b) a
prospectus and/or prospectus supplement in respect of an appropriate effective
registration statement on Form S-3 or other form approved by the holders of a
majority of Registrable Securities available for sales of securities pursuant to
Rule 415 under the Securities Act.
 
“Registrable Securities” means (A) all Common Stock held by the Holders from
time to time, and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(A) by way of conversion, exercise or exchange thereof or stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they shall have ceased to
be outstanding; or (iii) they have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities.  No Registrable Securities may be registered under more than
one registration statement at one time.
 
“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Agreement, including, without limitation, all
registration, filing and listing fees (including filings made with the Financial
Industry Regulatory Authority), printing expenses (including printing of
prospectuses and certificates for the securities), the Company’s expenses for
messenger and delivery services and telephone, fees and disbursements of counsel
for the Company, blue sky fees and expenses, expenses incurred by the Company in
connection with any “road show,” the fees and disbursements of Holders’ Counsel,
and expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, but shall not include Selling Expenses and the compensation of
regular employees of the Company, which shall be paid in any event by the
Company.
 
“Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415”
mean, in each case, such rule promulgated under the Securities Act (or any
successor provision), as the same shall be amended from time to time.
 
“Scheduled Black-out Period” means the period from and including the last day of
a fiscal quarter of the Company to and including the business day after the day
on which the Company publicly releases its earnings for such fiscal quarter.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.
 
“Selling Expenses” means all discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses), other than $25,000 of
fees and disbursements of Holders’ Counsel, which shall be reimbursed by the
Company pursuant to Section 2.2.

 
-2-

--------------------------------------------------------------------------------

 

SECTION 2


REGISTRATION
 
2.1           Registration.  Subject to the terms and conditions of this
Agreement, the Company covenants and agrees that as promptly as practicable
after the date of this Agreement (and in any event no later than the date that
is 30 days after the date hereof (the “Registration Deadline”)), the Company
shall have prepared and filed with the SEC a Shelf Registration Statement
(defined below) covering all Registrable Securities (or otherwise designate an
existing Shelf Registration Statement filed with the SEC to cover the
Registrable Securities), and, to the extent the Shelf Registration Statement has
not theretofore been declared effective or is not automatically effective upon
such filing, the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective not later than the
Registration Deadline and to keep such Shelf Registration Statement continuously
effective and in compliance with the Securities Act and usable for resale of
such Registrable Securities for a period from the date of its initial
effectiveness until such time as there are no Registrable Securities remaining
(including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement
expires).  If the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) at the time of filing of the Shelf Registration
Statement with the SEC, such Shelf Registration Statement shall be designated by
the Company as an automatic Shelf Registration Statement.
 
(a)    Any registration pursuant to this Section 2.1 shall be effected by means
of a shelf registration under the Securities Act (a “Shelf Registration
Statement”) in accordance with the methods and distribution set forth in the
Shelf Registration Statement and Rule 415.  If the Shareholders or any other
Holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with this Agreement intends
to distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 2.3; provided, that the Company shall not be required to facilitate
an underwritten offering of Registrable Securities unless the expected gross
proceeds from such offering exceed $1,000,000.  The lead underwriters in any
such distribution shall be selected by the holders of a majority of the
Registrable Securities to be distributed and be reasonably acceptable to the
Company.
 
(b)    The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to this Section 2:  (i) with respect to
securities that are not Registrable Securities; (ii) during any Scheduled
Black-out Period; or (iii) if the Company has notified the Shareholders and all
other Holders that in the good faith judgment of the Board of Directors, it
would be materially detrimental to the Company or its security holders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration or
underwritten offering for a period of not more than 30 days after receipt of the
request of the Shareholders or any other Holder; provided that such right to
delay a registration or underwritten offering shall be exercised by the Company
(A) only if the Company has generally exercised (or is concurrently exercising)
similar black-out rights against holders of similar securities that have
registration rights and (B) not more than twice in any 12-month period and not
more than 60 days in the aggregate in any 12-month period.

 
-3-

--------------------------------------------------------------------------------

 

(c)    After the Closing Date, whenever the Company proposes to register any of
its equity securities, other than a registration pursuant to Section 2.1 or a
Special Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Shareholders and all other
Holders of its intention to effect such a registration (but in no event less
than 15 days prior to the anticipated filing date) and (subject to Section
2.1(e)) will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten business days after the date of the Company’s notice (a “Piggyback
Registration”).  Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 2.1(c) prior to the effectiveness of such registration, whether or not
the Shareholders or any other Holders have elected to include Registrable
Securities in such registration.  “Special Registration” means the registration
of (i) equity securities and/or options or other rights in respect thereof
solely registered on Form S-4 or Form S-8 (or successor form) or (ii) shares of
equity securities and/or options or other rights in respect thereof to be
offered to directors, members of management, employees, consultants, customers,
lenders or vendors of the Company or its subsidiaries or in connection with
dividend reinvestment plans.
 
(d)    If the registration referred to in Section 2.1(c) is proposed to be
underwritten, the Company will so advise the Shareholders and all other Holders
as a part of the written notice given pursuant to Section 2.1(c).  In such
event, the right of the Shareholders and all other Holders to registration
pursuant to this Section 2 will be conditioned upon such persons’ participation
in such underwriting and the inclusion of such persons’ Registrable Securities
in the underwriting, and each such person will (together with the Company and
the other persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company.  If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the Holders.
 
(e)    The Company represents and warrants that it has not granted to any holder
of its securities and agrees that it shall not grant “piggyback” registration
rights to one or more third parties to include their securities in the Shelf
Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 2.1(a).  If a Piggyback Registration
under Section 2.1(c) relates to an underwritten primary offering on behalf of
the Company, and the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first, in
the case of a Piggyback Registration under Section 2.1(c), the securities the
Company proposes to sell, (ii) second, Registrable Securities of the
Shareholders and all other Holders who have requested registration of
Registrable Securities pursuant to Section 2.1(a) or 2.1(c) of this Agreement,
as applicable, pro rata on the basis of the aggregate number of such securities
or shares proposed to be sold by each such Holder and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

2.2           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  The Company shall bear its internal expenses (including,
without limitation, all salaries and expenses of their officers and employees
performing legal, accounting or other duties) and expenses of any person,
including special experts, retained by the Company.  The Company shall also
reimburse the Shareholders for the reasonable fees and disbursements of legal
counsel to the Shareholders in an amount not to exceed $25,000 per
registration.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
2.3           Obligations of the Company.  The Company shall use its reasonable
best efforts for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to remain a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) if it becomes eligible
for such status in the future (and not become an ineligible issuer (as defined
in Rule 405 under the Securities Act)).  In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
 
(a)    Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 2.3, and keep such registration
statement effective or such prospectus supplement current until the securities
described therein are no longer Registrable Securities.
 
(b)    Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

 
-5-

--------------------------------------------------------------------------------

 

(c)    Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
 
(d)    Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
 
(e)    Notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the applicable prospectus, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.
 
(f)    Give written notice to the Holders:
 
(i)           When any registration statement filed pursuant to Section 2  or
any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”)) and when such registration statement
or any post-effective amendment thereto has become effective;
 
(ii)           of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;
 
(iii)           of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;
 
(iv)           of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
 
(v)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

 
-6-

--------------------------------------------------------------------------------

 

(vi)           if at any time the representations and warranties of the Company
contained in any underwriting agreement contemplated by Section 2.3(j) cease to
be true and correct.
 
(g)    Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 2.3(f)(iii) at the earliest practicable time.
 
(h)    Upon the occurrence of any event contemplated by Section 2.3(e) or
2.3(f)(v), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  If the Company
notifies the Holders in accordance with Section 2.3(f)(v) to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession.  The total number of days that any
such suspension may be in effect in any 180-day period shall not exceed 30 days.
 
(i)    Use best efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or any
managing underwriter(s).
 
(j)    If an underwritten offering is requested pursuant to Section 2.1(a),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling shareholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested, (ii)
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (iii) obtain “comfort”
letters from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the Shelf Registration Statement) who have certified the financial
statements included in such Shelf Registration Statement, addressed to each of
the managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters, (iv) if
an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures customary in underwritten offerings,
and (v) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority of the Registrable Securities being sold in
connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

 
-7-

--------------------------------------------------------------------------------

 

(k)    Make available for inspection by a representative of Holders that are
selling shareholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.
 
(l)    Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or NASDAQ, as determined
by the Company.
 
(m)    If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.
 
(n)    Timely provide to its Shareholders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
2.4           Suspension of Sales.  During any Scheduled Black-out Period and
upon receipt of written notice from the Company that a registration statement,
prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits or may omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that circumstances exist that make inadvisable use of such registration
statement, prospectus or prospectus supplement, each Holder of Registrable
Securities shall forthwith discontinue disposition of Registrable Securities
until termination of such Scheduled Black-out Period or until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable the prospectus supplement may be
resumed.  The total number of days that any such suspension may be in effect in
any 180-day period shall not exceed 30 days.

 
-8-

--------------------------------------------------------------------------------

 

2.5           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.
 
2.6           Free Writing Prospectuses.  No Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
 
2.7           Indemnification.
 
(a)    The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, members, managers,
employees, agents, representatives and Affiliates, and each person, if any, that
controls a Holder within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all Losses, joint or several, arising out of or
based upon any untrue statement or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto); or any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, that the
Company shall not be liable to such Indemnitee in any such case to the extent
that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon (i) an untrue statement or
omission made in such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by such Holder (or any amendment or supplement thereto), in reliance upon
and in conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (ii)  offers
or sales effected by or on behalf such Indemnitee “by means of” (as defined in
Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.
 
(b)    If the indemnification provided for in Section 2.7(a) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 2.7(b) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 2.7(a).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 
-9-

--------------------------------------------------------------------------------

 

2.8           Assignment of Registration Rights.  The rights of a Holder to
registration of Registrable Securities pursuant to Section 2 may be assigned by
such Holder to a transferee or assignee of Registrable Securities to which there
is transferred to such transferee no less than $1,000,000 in Registrable
Securities; provided, however, that the transferor shall, within ten days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.
 
Notwithstanding the foregoing, the rights of a Shareholder to registration of
Registrable Securities pursuant to Section 2 may be assigned to any Affiliate of
the Shareholder (including without limitation any Affiliated fund) under common
control with the Shareholder's ultimate parent, general partner or investment
advisor or (B) any limited partner or shareholder of the Shareholder or limited
partner or shareholder of the Shareholder's Affiliates to which there is
transferred any Registrable Securities, regardless of amount; provided, however,
that the transferor shall, within ten days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the number and type of Registrable Securities that are being assigned.
 
2.9           Holdback. With respect to any underwritten offering of Registrable
Securities by the Shareholders or other Holders pursuant to Section 2.1, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed 30 days prior and 90 days following the effective date of
such offering or such longer period up to 180 days as may be requested by the
managing underwriter.  The Company also agrees to cause each of its directors
and senior executive officers to execute and deliver customary lockup agreements
in such form and for such time period up to 180 days as may be requested by the
managing underwriter.

 
-10-

--------------------------------------------------------------------------------

 

2.10           Rule 144; Rule 144A Reporting.  With a view to making available
to the Shareholders and other Holders the benefits of certain rules and
regulations of the SEC which may permit the sale of the Registrable Securities
to the public without registration, the Company agrees to:
 
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;
 
(b)    file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and if at any time the Company
is not required to file such reports, make available, upon the request of any
Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);
 
(c)    so long as any Shareholders or other Holders own any Registrable
Securities, furnish to the Shareholders or such other Holders forthwith upon
request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as the Shareholders or other Holders may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration; and
 
(d)    take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.
 
2.11           Forfeiture.  At any time, any Holder may elect in writing to
forfeit its rights set forth in this Section 2 from that date forward; provided,
that a Holder forfeiting such rights shall nonetheless be entitled to
participate under Section 2.1 in any Pending Underwritten Offering to the same
extent that such Holder would have been entitled to if the Holder had not
withdrawn; and provided, further, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 2.7 with respect to any prior
registration or Pending Underwritten Offering.  “Pending Underwritten Offering”
means, with respect to any Holder forfeiting its rights pursuant to this Section
2.11, any underwritten offering of Registrable Securities in which such Holder
has advised the Company of its intent to register its Registrable Securities
either pursuant to Section 2.1(a) or Section 2.1(c)  prior to the date of such
Holder’s forfeiture.
 
SECTION 3


MISCELLANEOUS
 
3.1           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  The parties hereto irrevocably
and unconditionally agree that any suit or proceeding arising out of or relating
to this Agreement and the transactions contemplated hereby will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in The City and County of New York and the parties agree to submit to
the jurisdiction of, and to venue in, such courts.

 
-11-

--------------------------------------------------------------------------------

 

3.2           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
3.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
3.4           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the full and entire understanding and agreement among the parties with regard to
the subjects hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated, except by a written instrument signed by the
Company and the Holders of two-thirds of the Registrable Securities and each
Holder of at least 10% of the Company’s securities; provided, that no amendment
shall by its terms diminish or negatively affect a Holders’ rights in a manner
differently from any other Holder without such Holder’s consent.  Any such
amendment, waiver, discharge or termination shall be binding on all the Holders
of Registrable Securities, but in no event shall the obligation of any Holder of
Registrable Securities hereunder be materially increased, except upon the
written consent of such Holder of Registrable Securities.
 
3.5           Additional Parties.  Any person that acquires Registrable
Securities pursuant to the terms of this Agreement and upon execution of a
signature page to this Agreement shall be deemed a Holder hereunder. The
addition of such other Holders shall not be deemed an amendment under Section
3.4 of this Agreement and no approval of any existing Shareholder or party to
this Agreement other than the Company shall be required to effect such
action.  All Shareholders consent to the provisions of this Section 3.5.
 
3.6           Notices, Etc.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (i) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (ii) on the first (1st) business day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier service or (iii) on the earlier of confirmed receipt
or the fifth (5th) business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered, (x) if to a Holder, as indicated on the
signature page attached hereto, or at such other address as such Holder or
permitted assignee shall have furnished to the Company in writing, or (y) if to
the Company, at 1100 NW Wall Street, Bend, Oregon 97701, Attention: Greg Newton,
or at such other address as the Company shall have furnished to each Holder in
writing.

 
-12-

--------------------------------------------------------------------------------

 

3.7           Delays or Omissions.  No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of any party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such party.
 
3.8           Rights; Separability.  Unless otherwise expressly provided herein,
a Holder’s rights hereunder are several rights, not rights jointly held with any
of the other Holder.  In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
3.9           Information Confidential.  Each Holder acknowledges that the
information received by them pursuant hereto is confidential and for its use
only on behalf of the Company, and it will not use such confidential information
in violation of the Exchange Act or reproduce, disclose or disseminate such
information to any other person (other than its partners, parent, subsidiaries,
employees or agents having a need to know the contents of such information, and
its attorneys), except in connection with the exercise of rights under this
Agreement, unless the Company or some other party other than the Holder has made
such information available to the public generally, or such Holder is required
to disclose such information by a governmental body (or order thereof) or
pursuant to any law, statute, rule or regulation.
 
3.10           Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 
-13-

--------------------------------------------------------------------------------

 

3.11           Legend on Certificates.  Each certificate representing any
Registrable Securities shall be endorsed by the Company with a legend reading
substantially as follows:
 
“The Shares evidenced hereby are subject to a Registration Rights Agreement by
and among the Company and the Holders (as defined therein) (the “Agreement”) (a
copy of which may be obtained upon written request from the issuer), and by
accepting any interest in such Shares the person accepting such interest shall
be deemed to agree to and shall become bound by all the provisions of the
Agreement.”
 
3.12           Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.
 
3.13           Counterparts; Facsimile.  This Agreement may be executed by
facsimile and in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument.  Such facsimile
signatures shall be deemed original signatures for all purposes.
 
[Signatures Begin On Next Page]


 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year, first above written.
 

 
CASCADE BANCORP
 
By: /s/ Patricia L.
Moss                                                              
Name:  Patricia L. Moss
Title:  Chief Executive Officer



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 




 
MICHAEL F. ROSINUS R/O IRA
             
By: /s/ Michael F.
Rosinus                                                         
 
       Name: Michael F. Rosinus
 
       Title:




 
Shareholder’s Address
 
First Clearing, LLC
as Custodian for Michael F. Rosinus IRA
P.O. Box 66701
St. Louis, MO 63103

 

[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 

